SEPARATORS FOR FLAT PLATE BATTERIES, IMPROVED BATTERIES, AND RELATED METHODS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered. 

Response to Amendment
In response to communication filed on 8/22/2022:
Claim 1 has been amended; no new matter has been entered. 
Previous rejections under 35 USC 112(b) and portions of 103 have been withdrawn due to amendment.
Drawing objections have been withdrawn.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “The claims recite, "... one or more openings or slits throuqh the sheet...," and this feature is not taught or suggested in Miller. The Examiner asserts that Fig. 13 of Miller discloses this, but Applicant respectfully disagrees. It is clear that in Fig. 13, which is reprinted below for convenience, no openings or slits go through the sheet, i.e., from one side of the sheet through to the other. 
In paragraph [0059], Miller explains: In FIG. 13, an exemplary separator 80 has a backweb 82, positive major ribs 84 and minor negative cross ribs 86. The negative cross ribs extend across the back or negative surface and are interrupted by fissures or recesses 88 behind each positive rib 84. These fissures 88 form channels which may extend up into the positive rib, may provide for the escape of hydrogen gas, may allow for extraction of plasticizer or lubricant from the positive ribs, and/or the like. A separator having such channels that allow any hydrogen gas to escape, may be preferred. 
Thus, the fissures in Miller form channels or recesses, but no slits or openings through the sheet are formed as in the claimed invention. One can see that separator (80) is continuous, with no openings through it.”
The Examiner respectfully traverses. Paragraph 0080 and claim 16-19 of Miller disclose the separator can comprise fissures or openings that can be longitudinally extending and disposed on the negative electrode face. Claims 1 and 12 disclose slits or openings. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2011/0091761 A1).
Regarding claims 1 and 6, Miller et al. teach a battery separator for a lead acid battery (Abstract and paragraph 0031 disclose a flooded lead acid battery.) such as a flat plate battery (Paragraph 0032) comprising:
a ribbed porous sheet (Abstract and Fig. 4 disclose the positive electrode side of the separator, element 58, comprises longitudinally extending major ribs, element 56. Further, fig 4 discloses the negative electrode side of the separator, element 54, has ribs also extending in the same direction, element 52.) having a bottom edge and joined lateral edges that form a pocket or envelope having an outer surface and an inner surface (Paragraph 0033 and figure 5 show the separator, element 14, having a U shape which would comprise a folded bottom edge and lateral edges to form a pocket.);
wherein the bottom edge has one or more openings or slits through the sheet (Paragraph 0080 disclose the separator can comprise fissures or openings.);

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Figure 12 of Miller.

Regarding claim 2, Miller et al. teach the battery separator according claim 1, wherein the separator contains at least one surfactant (Paragraph 0032 discloses the use of a wetting agent.).
Regarding claims 12 and 15, Miller et al. teach a battery separator for a lead acid battery (Abstract) comprising:
a porous sheet (Abstract) having a bottom edge and joined lateral edges that form a pocket or envelope having an outer surface and an inner surface (Paragraph 0033 and figure 5 show the separator, element 14, having a U shape which would comprise a bottom edge and lateral edges to form a pocket.);
wherein the bottom edge has one or more openings or slits through the sheet (Paragraph 0080 disclose the separator can comprise fissures or openings.); and wherein the separator contains at least one surfactant (Paragraph 0032 discloses the use of a wetting agent.).

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Figure 12 of Miller.

Regarding claim 17, Miller discloses a flat-plate lead acid battery, a flat-plate cycling battery, a flat-plate deep cycling battery, a flat-plate inverter battery, a flat-plate UPS battery, a flat-plate home UPS battery, a flat-plate long cycle life battery, a stationary battery, a deep cycle stationary, traction, inverter, or fork lift battery, a flooded battery, a UPS, ESS, or BESS battery or cell, a flat-plate cell, a flat-plate UPS, ESS, or BESS cell, or combinations thereof comprising the separator of claim 12. (Paragraph 0031 of Miller discloses a flooded lead acid.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0091761 A1) as applied to claim 1 and further in view of Whear et al. (US 2012/0070747 A1).
Regarding claims 3 and 4, Miller et al teach the battery separator according to claim 1. However, they do not teach wherein the surfactant is a non-ionic surfactant or wherein the non-ionic surfactant comprises one or more polyol fatty acid esters, polyethoxylated esters, polyethoxylated alcohols, alkyl polysaccharides such as alkyl polyglycosides and blends thereof, amine ethoxylates, sorbitan fatty acid ester ethoxylates, organosilicone based surfactants, ethylene vinyl acetate terpolymers, ethoxylated alkyl aryl phosphate esters or sucrose esters of fatty acids.
Whear et al. teach a lead acid battery comprising a separator (Abstract). Wherein the separator includes surfactants such as a non-ionic surfactant comprising one or more polyol fatty acid esters, polyethoxylated esters, polyethoxylated alcohols, alkyl polysaccharides such as alkyl polyglycosides and blends thereof, amine ethoxylates, sorbitan fatty acid ester ethoxylates (Paragraph 0161 discloses polyoxyethylene glycol sorbitan alkyl esters.), organosilicone based surfactants, ethylene vinyl acetate terpolymers, ethoxylated alkyl aryl phosphate esters or sucrose esters of fatty acids.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the wetting agent of Miller with the surfactant of Whear in order to improve the life of the battery.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0091761 A1) as applied to claims 1 and 12, and further in view of Rose et al. (US 5,001,025).
Regarding claims 7 and 16, Miller et al. teach the separator of a lead acid battery of claims 1 and 12, however they do not teach that it is in a flat plate lead acid battery.
Rose et al. teach the use of a porous separator in a flat lead acid battery (Column 1, lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the separator of Miller to be used in a flat lead acid battery in order to improve power generation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729